Case 1:17-cr-00137-JGK Document 490 Filed 07/23/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- against - 17 Cr. 137-6 (JGK)
ARTF HAMEEDI, AMENDED ORDER

Defendant.

 

JOHN G. KOELTL, District Judge:

The sentencing for Arif Hameedi is scheduled for November
12, 2021 at 2:30 p.m. The defendant’s submissions are due 14
days before the sentencing. The government’s submissions are due
8 days before the sentencing.
SO ORDERED.

a a) YS
Dated: New York, New York C fo (lp
July 23, 2021 “sf fF 1 Uri ke

\_-* John G. Koeltl
United States District Judge

 

 

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: (// 23/2 |

 

 

 

 

 
